DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to communications filed April 26, 2021. Claims 1-5, 7-9, and 12 have been amended. Claim 21 has been newly added. Claims 1-21 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grant (US Patent No. 9,884,628 B1) in view of Nothacker et al. (Nothacker; US Pub No. 2016/0318521 A1) and Brokaw et al. (Brokaw; US Patent No. 9,974,478 B1).
As per claim 1, Grant teaches a system for determining individual impairment, the system comprising: 
… device including:
a passive impairment detection module (col. 7, lines 39-40) operable to:
receive first sensed information about a monitored individual without commanding a monitored individual to engage in a particular activity (col. 7, lines 41-43 & 46-48);
determine a first impairment value for the monitored individual based at least in part on the first sensed information (col. 9, lines 1-4: “YES”)… and
an active impairment detection module (col. 10, lines 39-40) operable to: 
receive the first impairment value (col. 10, lines 34-36);
based at least in part on the first impairment value, provide a command to the monitored individual requesting that the monitored individual engage in a particular activity (col. 10, lines 40-48);
receive second sensed information about the monitored individual sensed during a period that the monitored individual is engaged in the particular activity (col. 10, lines 43-48); and
determine a second impairment value for the monitored individual based at least in part on the second sensed information (col. 11, lines 33-36: “YES”).
a mobile device, the mobile device including:… 
wherein the first impairment value corresponds to a passive impairment test selected from a group consisting of: a balance test of the monitored individual, and a location test of the monitored individual.
	Nothacker teaches a mobile device, the mobile device including:… (paragraph [0021]).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the mobile computing device within a vehicle for determining an impairment state of a user as taught by Nothacker, since although the prior art of Grant states monitoring devices which are fixedly attached and exclude personal electronic devices, the prior art of Grant does not state that the use of such personal electronic devices would render the system unusable for its intended purpose and additionally, it has been held that making a device portable or movable without producing any new and unexpected result involves only routine skill in the art. In re Lindberg, 93 USPQ 23 (CCPA 1952).
	Brokaw teaches wherein the first impairment value corresponds to a passive impairment test selected from a group consisting of: a balance test of the monitored individual, and a location test of the monitored individual (col. 9, lines 21-30: balance; col. 42, line 43; col. 45, line 7).
	As the combination of Grant in view of Nothacker teaches the use of a portable electronic device within a vehicle for determining the impairment state of a user, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the balance determination using mobile computing device within a vehicle 
As per claim 2, Grant in view of Nothacker and Brokaw further teaches the system of claim 1, wherein the system includes an accelerometer disposed within the mobile device (Nothacker, paragraph [0021], lines 17-20), and wherein the first sensed information includes acceleration data from the accelerometer (Grant, col. 5, lines 57-62: acceleration monitor; col. 7, lines 41-43: sudden motion).
As per claim 3, Grant in view of Nothacker and Brokaw further teaches the system of claim 1, wherein the system includes a camera disposed within the mobile device (Nothacker, paragraph [0021], lines 17-20), and wherein the second sensed information includes image data from the camera (Grant, col. 13, lines 7-8: image sensor; col. 10, lines 40-43: user interaction with an user interface).
As per claim 6, Grant in view of Nothacker and Brokaw further teaches the system of claim 1, wherein the system includes at least two sensors operable to sense characteristics of the monitored individual, wherein the at least two sensors selected from a group consisting of: an accelerometer, a camera, a temperature sensor, a respiratory sensor, a heart rate sensor, a blood pressure sensor, a location sensor; and a microphone (Grant, col. 5, lines 57-62; col. 13, lines 4-8).
As per claim 8, Grant in view of Nothacker and Brokaw further teaches the system of claim 1, wherein the mobile device 
a monitoring officer reporting module operable to report a likelihood of impairment to a monitoring officer assigned to monitor the monitored individual (Nothacker, paragraph [0017]).
As per claim 21, (see rejection of claim 1 above) a system for determining individual impairment, the system comprising:
a mobile device, the mobile device including:
a passive impairment detection module operable to:
receive first sensed information about a monitored individual without commanding a monitored individual to engage in a particular activity;
determine a first impairment value for the monitored individual based at least in part on the first sensed information, wherein the first impairment value corresponds to a balance of the monitored individual; and
an active impairment detection module operable to: 
receive the first impairment value;
based at least in part on the first impairment value, provide a command to the monitored individual requesting that the monitored individual engage in a particular activity;
receive second sensed information about the monitored individual sensed during a period that the monitored individual is engaged in the particular activity; and
determine a second impairment value for the monitored individual based at least in part on the second sensed information.




Claims 4, 5, 7, and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grant in view of Nothacker and Brokaw as applied above, and further in view of Fields et al. (Fields; US Patent No. 9,135,803 B1).
As per claim 4, Grant in view of Nothacker and Brokaw teaches the system of claim 1, wherein the system includes a computer processor and a memory disposed within the mobile device (Grant, col. 1, lines 65-66; Nothacker, paragraph [0021]), and wherein:
the passive impairment detection module (Grant, col. 7, lines 39-40) includes instructions stored in the memory and operable to (Grant, col. 1, lines 65-67; col. 2, lines 1-2):
receive the first sensed information about a monitored individual (Grant, col. 7, lines 41-43 & 46-48); 
determine the first impairment value for the monitored individual based at least in part on the first sensed information (Grant, col. 9, lines 1-4: “YES”); and
the active impairment detection module (Grant, col. 10, lines 39-40) includes instructions stored in the memory and operable to (Grant, col. 1, lines 65-67; col. 2, lines 1-2):
… provide the command to the monitored individual requesting that the monitored individual engage in the particular activity (Grant, col. 10, lines 40-48);
receive second sensed information about the monitored individual (Grant, col. 10, lines 43-48); and
determine the second impairment value for the monitored individual based at least in part on the second sensed information (Grant, col. 11, lines 33-36: “YES”).
Grant in view of Nothacker and Brokaw does not expressly teach compare the first impairment value with a threshold;
based at least in part on the comparison of the first impairment value with the threshold.
Fields teaches compare the first impairment value with a threshold (col. 12, lines 4-8);
based at least in part on the comparison of the first impairment value with the threshold (col. 12, lines 4-8).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the baseline threshold as taught by Fields, since Fields states in column 12, lines 4-14 that such a modification would result in determining whether or not a user is impaired by comparing sensor data to baseline data.
As per claim 5, Grant in view of Nothacker and Brokaw, and further in view of Fields, further teaches the system of claim 4, wherein the system further includes:
a user attached monitor device including an attachment device operable to physically attach the user attached monitor device to the monitored individual (Fields, col. 5, lines 36-38); and
wherein the mobile device (Nothacker, paragraph [0021]) is a user detached monitor device associated with the monitored individual (Fields, Fig. 1, On-Board Computer 114)(Fields, col. 4, lines 41-44).
As per claim 7, Grant in view of Nothacker and Brokaw teaches the system of claim 6.
Grant in view of Nothacker and Brokaw does not expressly teach wherein the system further includes:
a user attached monitor device including an attachment device operable to physically attach the user attached monitor device to the monitored individual, and wherein at least one of the at least two sensors is incorporated in the user attached monitor device; and
wherein mobile device is a user detached monitor device associated with the monitored individual, wherein at least one of the at least two sensors is incorporated in the user detached monitor device.
Fields teaches wherein the system further includes:
a user attached monitor device including an attachment device operable to physically attach the user attached monitor device to the monitored individual (col. 5, lines 36-38), and wherein at least one of the at least two sensors is incorporated in the user attached monitor device (col. 5, lines 4-6);  and
wherein mobile device is a user detached monitor device associated with the monitored individual (Fig. 1, On-Board Computer 114), wherein at least one of the at least two sensors is incorporated in the user detached monitor device (col. 5, lines 4-6).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the mobile device and on-board computer as taught by Fields, since Fields states in column 4, lines 64-67 and column 5, lines 1-6 that such a modification would result in a smart vehicle interfacing with one or more physiological sensors.
As per claim 9, Grant in view of Nothacker and Brokaw teaches the system of claim 1, wherein the mobile device 
… wherein providing the command to the monitored individual requesting that the monitored individual engage in the particular activity (Grant, col. 10, lines 40-48).
	Grant in view of Nothacker and Brokaw does not expressly teach a historical database holding historical information about the monitored individual; and
… is based at least in part on the first impairment value and the historical information about the monitored individual.
Fields teaches a historical database holding historical information about the monitored individual (col. 12, lines 4-14); and
… is based at least in part on the first impairment value and the historical information about the monitored individual (col. 12, lines 4-14).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the baseline threshold as taught by Fields, since Fields states in column 12, lines 4-14 that such a modification would result in determining whether or not a user is impaired by comparing sensor data to baseline data.
As per claim 10, Grant in view of Nothacker and Brokaw teaches the system of claim 1.
Grant in view of Nothacker and Brokaw does not expressly teach wherein determining the first impairment value for the monitored individual based at least in part on the first sensed information includes: 
calculating a value using the first sensed information and 
comparing the value with a baseline threshold value.
Fields teaches wherein determining the first impairment value for the monitored individual based at least in part on the first sensed information includes: 
calculating a value using the first sensed information (col. 12, lines 4-5) and 
comparing the value with a baseline threshold value (col. 12, lines 4-5). 

As per claim 11, Grant in view of Nothacker and Brokaw teaches the system of claim 1.
Grant in view of Nothacker and Brokaw does not expressly teach wherein determining the second impairment value for the monitored individual based at least in part on the second sensed information includes: 
calculating a value using the second sensed information; and 
comparing the value with a baseline threshold value.
Fields teaches wherein determining the second impairment value for the monitored individual based at least in part on the second sensed information includes: 
calculating a value using the second sensed information (col. 12, lines 4-5); and 
comparing the value with a baseline threshold value (col. 12, lines 4-5).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the baseline threshold as taught by Fields, since Fields states in column 12, lines 4-14 that such a modification would result in determining whether or not a user is impaired by comparing sensor data to baseline data.

Claims 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grant in view of Nothacker, Brokaw and Fields.
As per claim 12, Grant teaches a method for determining impairment of a monitored individual, the method comprising:
monitoring first sensed information about a monitored individual (col. 7, lines 41-43 & 46-48), wherein the first sensed information is received from a first sensor included in a first device associated with the monitored individual (col. 13, lines 4-8: image sensor)…
determining a first impairment value for the monitored individual based at least in part on the first sensed information (col. 9, lines 1-4: “YES”)…
… requesting that the monitored individual engage in a particular activity (col. 10, lines 40-43);
monitoring second sensed information about the monitored individual sensed during a period that the monitored individual is engaged in the particular activity (col. 10, lines 40-48)… and
determining a second impairment value for the monitored individual based at least in part on the second sensed information (col. 11, lines 33-36: “YES”).
Grant does not expressly teach and wherein the first device is a mobile device… wherein the first impairment value corresponds to a balance of the monitored individual; comparing the first impairment value for the monitored individual with a threshold value;
based upon the comparison of the first impairment value with the threshold value… wherein the second sensed information is received from a second sensor included in a second device associated with the monitored individual.
Nothacker teaches and wherein the first device is a mobile device (paragraph [0021]).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the mobile computing device within a vehicle for determining an impairment state of a user as taught by Nothacker, since although the prior art In re Lindberg, 93 USPQ 23 (CCPA 1952).
	Brokaw teaches wherein the first impairment value corresponds to a balance of the monitored individual (col. 9, lines 21-30: balance; col. 42, line 43; col. 45, line 7).
	As the combination of Grant in view of Nothacker teaches the use of a portable electronic device within a vehicle for determining the impairment state of a user, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the balance determination using mobile computing device within a vehicle environment as taught by Brokaw, since Brokaw states in column 9, lines 19-20 that such a modification would result in improving quality and safety of a subject’s movement.
Fields teaches comparing the first impairment value for the monitored individual with a threshold value (col. 12, lines 4-8);
based upon the comparison of the first impairment value with the threshold value (col. 12, lines 4-8)… wherein the second sensed information is received from a second sensor included in a second device associated with the monitored individual (col. 5, lines 4-6 & 36-38).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the baseline sensor data threshold as taught by Fields, since Fields states in column 12, lines 4-14 that such a modification would result in 
As per claim 13, Grant in view of Nothacker, Brokaw and Fields further teaches the method of claim 12, wherein the first device and the second device are the same device (Fields, col. 5, lines 4-6: mobile device).
As per claim 14, Grant in view of Nothacker, Brokaw and Fields further teaches the method of claim 13, wherein the first sensor and the second sensor are the same sensor (Fields, col. 5, line 1: one physiological sensor).
As per claim 15, Grant in view of Nothacker, Brokaw and Fields further teaches the method of claim 12, wherein first sensed information is motion information from an accelerometer of a device associated with the monitored individual (Fields, col. 5, lines 3-6).
As per claim 16, Grant in view of Nothacker, Brokaw and Fields further teaches the method of claim 12, wherein the second sensed information includes image data from a camera of a device associated with the monitored individual (Grant, col. 13, lines 7-8: image sensor; col. 10, lines 40-43: user interaction with an user interface).
As per claim 17, Grant in view of Nothacker, Brokaw and Fields further teaches the method of claim 12, wherein the method further includes:
receiving historical information about the monitored individual (Fields, col. 12, lines 4-14); and
wherein requesting that the monitored individual engage in the particular activity (Grant, col. 10, lines 40-48) is based at least in part on the first likelihood of impairment and the historical information about the monitored individual (Fields, col. 12, lines 4-14).
As per claim 18, Grant in view of Nothacker, Brokaw and Fields teaches the method of claim 12, wherein the method further includes:
reporting a likelihood of impairment based upon the second impairment value to a monitoring officer assigned to monitor the monitored individual (Nothacker, paragraph [0017]).
As per claim 19, Grant in view of Nothacker, Brokaw and Fields further teaches the method of claim 12, wherein determining the first impairment based at least in part on the first sensed information includes:
calculating a value using the first sensed information (Fields, col. 12, lines 4-5); and
comparing the value with a baseline threshold value (Fields, col. 12, lines 4-5).
As per claim 20, Grant in view of Nothacker, Brokaw and Fields further teaches the method of claim 12, wherein determining the second impairment value based at least in part on the second sensed information includes:
calculating a value using the second sensed information (Fields, col. 12, lines 4-5); and
comparing the value with a baseline threshold value (Fields, col. 12, lines 4-5).
	
Response to Arguments
Applicant’s arguments with respect to the above claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAOMI J SMALL whose telephone number is (571)270-5184.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NAOMI J SMALL/Primary Examiner, Art Unit 2684